Title: To Benjamin Franklin from John Holker, 30 November 1779
From: Holker, John
To: Franklin, Benjamin


Mon cher & respectable ami
Rouen ce 30. 9bre. 1779.
Jai reçû la Lettre que vous avés eu la bonté de m’ecrire le 22 passé une indisposition d’un gros rhûme et un peu de goute ne m’ont pas permis de vous répondre plustôt, et de vous assurer que J’aurai soin des huit Caisses que vous m’avés fait adresser d’Amsterdam, des qu’elles Seront arrivées Elles Seront mises ici en Lieu de Sureté jusqu’a ce que vous me donniez de nouveaux ordres Sur leur destination et jaurai soin de vous instruire de leur arrivée.
Je suis faché que vous vous Soyés Servi du terme d’Excuse pour m’adresser cette Commission, car je vous prie d’estre persuadé qu’il n’y a personne au monde qui desire plus que moy de vous etre utile si il etoit en mon pouvoir, ainsi en grace ne mepargnés dans aucune occasion ou je pourai vous etre bon a quelque chose, mon attachement pour vous et pour la cause que vous Soutenez n’ayant point de bornes.
Ma femme est bien sensible a votre souvenir et a tout ce que vous dites d’obligeant pour elle, et est bien fachée de ne pouvoir pas avoir le plaisir de vous voir cet hiver, mais Si il etoit possible que Vos grandes occupations vous permissent de passer quelque tems ici, Elle vous recevroit a bras ouverts, car J’ose vous dire qu’elle vous aime, Et si vous arracher a vos affaires et faire une apparition ici, vous verrés qu’elle n’est pas seule qui vous soit attachée, ainsi en grace si jamais Cette occasion peut se presenter nhezités pas je vous prie un moment de venir & de nous amener notre ami Papa chaumont afin que je puisse avoir la satisfaction avant de mourir de dire que jai eu le plaisir de vous posseder chés moi.

Nous n’avons pas encore de nouvelles de l’Expedon. de M. Le Comte d’Estaing c’est un coup si important que je frémis quelquefois quand J’y pense. Si par hazard ou plustot comme vous serés des premiers instruits je vous demande en grace d’engager quelqu’un de ceux qui vous entourent de m’ecrire deux mots Et vous obligerés celui qui a l’honneur destre avec Respect & consideration Mon cher & respectable ami Votre tres humble & tres obeissant Serviteur
J Holker
 Addressed: A Son Eminence / Le Docteur franklin / en son hôtel / A Passy / près Paris
Endorsed: Holker 30. 9bre. 1779.
